                                                                                           REMAND/JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-7916-GW-ASx                                             Date      December 2, 2019
 Title             Daniel Gellman v. Volvo Cars of North America, LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - ORDER TO REMAND


Defendant Volvo was given until November 21, 2019 to file sufficient evidence to identify the members
of the limited liability company, and the citizenship of those members. The Court receiving nothing,
remands the above-entitled action to the Los Angeles County Superior Court (19STCV17945).




                                                                                                  :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
